


Exhibit 10.3

 

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

 

THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of
November 30, 2012, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, GGP Limited Partnership (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain Third Amended and Restated
Agreement of Limited Partnership, dated as of November 9, 2010, as amended (the
“Third Restated Partnership Agreement”), and the Delaware Revised Uniform
Limited Partnership Act;

 

WHEREAS, GGP, Inc., a Delaware corporation, is the sole general partner of the
Partnership (the “General Partner”);

 

WHEREAS, the General Partner deems it to be in the best interest of the
Partnership to amend the Partnership Agreement as set forth herein to clarify
and expand the means and methods by which additional funds may be loaned or
contributed to the Partnership.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do herby agree
as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used but not defined herein shall have the definitions assigned to such terms in
the Partnership Agreement.

 

2.                                      Amendment of Additional Funds. 
Section 4.3 of the Partnership Agreement is hereby deleted in its entirety and
the following is hereby inserted in its place and stead:

 

4.3                               Additional Funds.

 

(a)                                 If the General Partner determines that funds
are required or desired for any proper Partnership purpose in excess of the
funds anticipated to be available (all of such funds, the “Required Funds”) and
the General Partner is not able or does not deem it advisable to cause the
Partnership to borrow such funds, then:

 

(i)                                     the REIT Entities or the Affiliate
Limited Partner may enter into a Funding Loan to borrow all or any portion of
the Required Funds; or

 

--------------------------------------------------------------------------------


 

(ii)                                  the REIT Entities or the Affiliate Limited
Partner may raise all or any portion of the Required Funds by undertaking any of
the following:

 

(A)                         the Public REIT issues shares of its Common Stock;
(B)                         the Public REIT issues other securities (including
debt securities other than notes issued in connection with a Funding Loan);

(C)                         the REIT Entities (other than the Public REIT) or
Affiliate Limited Partner issue new equity interests or securities (including
debt securities other than notes issued in connection with a Funding Loan) to
any Person not under the Control of, or not wholly owned, directly or
indirectly, by, the Public REIT, provided that the Public REIT shall cause the
other REIT Entities and the Affiliate Limited Partner to restrict such issuances
to equity interests or securities having substantially similar terms to the
Series F Preferred Units; or

(D)                         the Public REIT, directly or indirectly, sells any
previously issued equity interests or securities in the other REIT Entities or
the Affiliate Limited Partner.

 

(b)                                 To the extent the REIT Entities or the
Affiliate Limited Partner borrows all or any portion of the Required Funds by
entering into a Funding Loan pursuant to Section 4.3(a)(i), such borrowing
entity shall, on the Funding Date, lend (the “REIT Loan”) to the Partnership the
Funding Loan Proceeds on the same terms and conditions, including interest rate,
repayment schedule and costs and expenses, as shall be applicable with respect
to or incurred in connection with the Funding Loan.

 

(c)                                  To the extent that the Required Funds are
raised pursuant to Section 4.3(a)(ii), the General Partner and the Affiliate
Limited Partner shall, on the Funding Date, contribute to the Partnership,
either directly or indirectly (i.e., through the Affiliate Limited Partner), as
an additional Capital Contribution the amount of the Required Funds so raised
(“Contributed Funds”).  In the event the General Partner and/or Affiliate
Limited Partner advances Required Funds to the Partnership as Contributed Funds
pursuant to this subparagraph (c), the Partnership shall assume and pay (or
reflect on its books as additional Contributed Funds) the expenses (including
any applicable underwriting discounts) incurred by the REIT Entities or the
Affiliate Limited Partner in connection with raising such Contributed Funds
through a public offering of its securities or otherwise.

 

(d)                                 Effective on each Funding Date, and without
the consent of any other Partner, the Partnership shall issue to the General
Partner

 

2

--------------------------------------------------------------------------------


 

and/or Affiliate Limited Partner, as applicable, with respect to Contributed
Funds relating to:

 

(i)                                     an issuance by the Public REIT of Common
Stock, the number of additional Common Units equal to the product of (x) the
number of shares of Common Stock issued by the Public REIT in connection with
obtaining such Contributed Funds, and (y) the Conversion Factor;

 

(ii)                                  an issuance by the Public REIT of other
equity interests or securities (including debt securities other than notes
issued in connection with a Funding Loan), Preferred Units with terms that are
equivalent to the terms of such other equity interests or securities, which
Preferred Units shall, in the case of an issuance of debt securities, include an
adjustment factor to ensure equivalency with any debt securities issued upon
refinancing of such obligations;

 

(iii)                               an issuance by the other REIT Entities or
the Affiliate Limited Partner of equity interests or securities (including debt
securities other than notes issued in connection with a Funding Loan) to any
Person not under the Control of, or not wholly owned, directly or indirectly,
by, the Public REIT, the number of Series F Preferred Units equal to a fraction,
the numerator of which shall be the liquidation value of such equity securities
and the denominator of which shall be $1000; or

 

(iv)                              a sale, directly or indirectly, by the Public
REIT of equity interests or securities in the other REIT Entities or the
Affiliate Limited Partner, the number of additional Common Units equal to
(x) the Conversion Factor multiplied by (y) the quotient of (1) the sale price
of such equity interests divided by (2) the Current Per Share Market Price in
respect of such transaction.

 

The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the issuance of Units in accordance with
Sections 4.3 and 4.4 in the event that the General Partner deems such amendment
to be desirable.

 

3.                                      Amendment of Section 1.1.

 

a.                    The term “Adjustment Date” set forth in Section 1.1 shall
be deleted.

 

b.                    The term “Contributed Funds” set forth in Section 1.1
shall be deleted in its entirety and replaced with the following:  “Contributed
Funds” shall have the meaning set forth in Section 4.3(c) hereof.

 

3

--------------------------------------------------------------------------------


 

c.                     The term “REIT Loan” set forth in Section 1.1 shall be
deleted in its entirety and replaced with the following:  “REIT Loan” shall have
the meaning set forth in Section 4.3(b) hereof.

 

4.                                      Other Provisions Unaffected.  Except as
expressly amended hereby, the Partnership Agreement shall remain in full force
and effect in accordance with its terms.

 

5.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall be an original and all of which
together shall constitute the same document.

 

[Remainder of Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first written above.

 

 

GENERAL PARTNER:

 

 

 

GGP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Marvin J. Levine

 

 

 

 

 

MAJORITY-IN-INTEREST OF LIMITED PARTNERS:

 

 

 

 

 

M.B. CAPITAL PARTNERS III, a South Dakota

 

 

general partnership, its sole member

 

 

 

 

 

 

 

 

By:

GENERAL TRUST COMPANY, not

 

 

 

individually but solely as Trustee of

 

 

 

Martin Investment Trust G, a partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

 

 

E. Michael Greaves, Vice President

 

 

 

 

 

 

MATTHEW BUCKSBAUM REVOCABLE TRUST

 

 

 

 

 

 

 

By:

GENERAL TRUST COMPANY, as Co-Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

 

 

E. Michael Greaves, Vice President

 

 

 

 

 

 

Solely for the limited purposes set forth in Section 4.3.

 

 

 

PUBLIC REIT:

 

 

 

GENERAL GROWTH PROPERTIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Marvin J. Levine

 

 

Its: Executive Vice President & Chief Legal Officer

 

 

5

--------------------------------------------------------------------------------
